Matter of Schneiter v New York State Off. of Children & Family Servs. (2017 NY Slip Op 09100)





Matter of Schneiter v New York State Off. of Children & Family Servs.


2017 NY Slip Op 09100


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (984.1/17) CA 17-00545.

[*1]IN THE MATTER OF DAVID SCHNEITER AND RACHEL SCHNEITER, PETITIONERS-RESPONDENTS, 
vNEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES, RESPONDENT, AND ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motions for reargument or leave to appeal to the Court of Appeals denied.